Citation Nr: 1705310	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-06 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a mid-to-low back condition.

5.  Entitlement to service connection for a neck condition.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for the above-listed conditions.

The matter was remanded by the Board in October 2014.  At that time, the Board noted that the Veteran had indicated in his March 2009 VA Form 21-526 that his claimed conditions, including a service-connected right knee condition, prevented him from working, and therefore raised a claim for a TDIU.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board took jurisdiction over the TDIU claim and also remanded it for development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2016 statement, the Veteran requested the opportunity to testify at a Board videoconference hearing.  Therefore, the matter must be remanded to accommodate his request.

Notably, the Veteran requested that the videoconference hearing be conducted at the VA Medical Center in Roseburg, Oregon.  Videoconference hearings are typically conducted at the RO.  Nevertheless, the RO should consider the Veteran's preference when scheduling the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Give appropriate consideration to the Veteran's request that the videoconference hearing be held at the VAMC in Roseburg, Oregon.  Notify the Veteran and his representative of the date, time and location for this hearing, in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




